Citation Nr: 1708742	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-21 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability prior to November 11, 2010, and to a rating in excess of 30 percent thereafter (exclusive of a period of a temporary total evaluation assigned for post-surgical convalescence from November 11, 2012, to January 1, 2012).

2.  Entitlement to an initial compensable rating for surgical scar of the right knee prior to May 11, 2012, and to a rating in excess of 10 percent thereafter.  

3.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder.

5.  Entitlement to an initial compensable rating for allergic rhinitis. 

6.  Entitlement to an initial compensable rating for tension headaches. 

7.   Entitlement to an initial compensable rating for status post perforated right tympanic membrane.

8.  Entitlement to service connection for bilateral hearing loss. 

9.  Entitlement to service connection for left shoulder arthritis.

10.  Entitlement to service connection for sleep apnea, to include as secondary to anxiety disorder and allergic rhinitis.

11.  Entitlement to service connection for left adrenal nodule, to include as residuals of anthrax vaccination and Gulf War exposure.

12.  Entitlement to service connection for positive purified protein derivative (PPD) conversion.

13.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to August 2006 and November 2006 to August 2009.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2010, November 2010, February 2011, March 2012, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The August 2010 rating decision granted service connection for an acquired psychiatric disorder and assigned an initial noncompensable rating.  In the July 2013 rating decision, the rating was increased to 10 percent for the entire appeal period.  The July 2013 rating decision also granted service connection for surgical scar of the right knee, and assigned a noncompensable rating, effective prior to November 11, 2010, and a 10 percent rating, effective June 21, 2012.  A February 2014 rating decision then granted an effective date of May 11, 2012, for the 10 percent rating for the scar.  As these rating are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to increased ratings for a right knee disability, right knee scars, right carpal tunnel syndrome, allergic rhinitis, tension headaches, and right tympanic membrane disability, to service connection for bilateral hearing loss, left shoulder arthritis,  left adrenal nodule, and sleep apnea, and to TDIU are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

A positive PPD conversion is a laboratory test result and not a disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for positive PPD conversion have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

In this case, the pertinent facts are not in dispute and the law is dispositive.  There is no outstanding evidence that could be obtained to substantiate the claim.  Therefore, no further development is required before the Board decides the claim.

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, just before the claim is filed, or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
III. Factual Background and Analysis

On his August 2009 application for benefits, the Veteran contended that he has had active tuberculosis (TB) disease since August 2005.  Service treatment records reveal that the Veteran had a positive PPD test in June 2004.  The Veteran was treated with isoniazid prophylaxis (INH), but had to stop the treatment due to a negative reaction to the medication.  Even so, chest X-rays performed in June 2006 and January 2008 were negative.  Post-service treatment notes show no complaints, treatment, or diagnosis of active pulmonary tuberculosis. 

The Veteran is competent to report his medical history and knowledge of his test results and treatment, as his reports are based on personal knowledge and confirmed by clinical findings, as they are consistent with other evidence in the record, and therefore gives his statements probative weight.  38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Nevertheless, a positive PPD test result is a laboratory finding used to test for exposure to mycobacterium tuberculosis when exploring a possible diagnosis of tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  It does not represent a clinical finding of tuberculosis. 

The claims file does not reveal that the Veteran currently has a diagnosis of active or inactive tuberculosis.   Although a positive PPD test was noted in service, neither active nor inactive tuberculosis was diagnosed during active duty or within three years of separation from service.  The record does not appear to contain any post-service medical evidence of any positive PPD test or tuberculosis.  Without a current disability, more than a mere laboratory finding, the Veteran is not entitled to service connection.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a disorder characterized as a positive PPD conversion must be denied. 


ORDER

Entitlement to service connection for positive PPD conversion is denied.


REMAND

In a submission dated in October 2014, the Veteran requested that his treatment notes from the Orlando VA Medical Center (VAMC) be obtained.  The file does not indicate that any efforts were made to do so.  The most recent VA treatment notes of record are dated in January 2011.  A February 2014 statement of the case documents that treatment notes dated through January 2014 were reviewed, but they are not of record for the Board to review.  Therefore, a remand is necessary so that these outstanding VA treatment notes may be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With respect to the right knee disability, a remand is necessary so that the Veteran may be afforded additional VA examinations to assess the current severity of his right knee disability.  The most recent examination was performed in March 2016, but it is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the VA examinations to date incomplete.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, range of motion measurements of the opposite undamaged joint  The knee examination reports of record do not meet these requirements.  In light of these facts, an additional VA examination of the Veteran's right knee disability must be scheduled.
 
With respect to the Veteran's right carpal tunnel syndrome, allergic rhinitis, and tension headache disabilities, the most recent VA examinations were performed in November 2009.  The Board determines that the findings at these examinations are too remote to provide a basis for determining the severity of these disabilities throughout the appeal period.  

The most recent VA examination to assess the severity of the Veteran's anxiety disorder was conducted in May 2013, and the Veteran submitted a private psychological assessment in September 2016 that suggests that his disability has increased in severity.  Therefore, additional VA examination should be scheduled to evaluate the current degree of severity of the right carpal tunnel syndrome, allergic rhinitis, tension headache, and acquired psychiatric disabilities. 

The Veteran was afforded a VA examination to assess the existence and etiology of his bilateral hearing loss in November 2009.  At that time, no disability as defined by VA regulations was found and no opinion was provided.  However, as the Veteran still reports hearing loss and it has been over seven years since that examination, the Board finds that another VA audiology evaluation should be conducted to assess the existence and etiology of the Veteran's bilateral hearing loss.  In addition, given that the November 2009 VA examination was also the last assessment of the Veteran's right tympanic membrane, another examination of the ear should be performed to determine the current severity of that disability. 

With respect to the left shoulder disability, a VA examination was conducted in August 2011 to determine the etiology of the disability.  The examiner opined that the Veteran's left shoulder arthritis is less likely as not a result of his military service on the basis that the disability was first evaluated in 2010.  However, the simple fact that a disability was first diagnosed or treated after service is not a sufficient rationale for a negative opinion.  Moreover, the examiner did not consider that imaging in April 2011 showed mild to moderate degenerative changes in the left shoulder and the fact that such changes would develop over some period of time.  Therefore, this issue is remanded so that another VA examination can be scheduled to assess the etiology of the Veteran's left shoulder arthritis. 

As for the Veteran's sleep apnea, a November 2010 VA examiner diagnosed sleep apnea and offered an opinion that no relationship had been established between anthrax vaccination and subsequent development of sleep apnea, symptoms of respiratory infection, sleep and breathing difficulties, or fatigue.  However, the Veteran has also contended that his sleep apnea is secondary to his service-connected anxiety disorder and allergic rhinitis and submitted a positive opinion in this regard in September 2016.  Therefore, the Veteran should be afforded another VA examination to evaluate the existence and etiology of his sleep apnea. 

With respect to the Veteran's left adrenal nodule, this disability was assessed as part of a Gulf War examination in October 2010.  However, the examiner only addressed whether the nodule is associated with the Veteran's Anthrax vaccination.  The Veteran has also contended that the nodule is associated with exposure to various chemicals and metals as a result of his service duties as a welder.  Service personnel records reveal that the Veteran's MOS was metal worker.  Consequently, the issue must be remanded so that another VA opinion may be obtained.  

Finally, with regard to the Veteran's claim of entitlement to TDIU, the claim was denied in a March 2016 rating decision, which the Veteran appealed in May 2016.  No statement of the case was issued in response to this appeal, but the issue is part and parcel of any increased rating claim, and so is within the Board's jurisdiction.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for TDIU is inextricably intertwined with the increased rating and service connection claims and must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions:

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include but not limited to VA treatment notes dated from January 2011 to the present.

 2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his service-connected right knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished. 

The RO or the AMO should ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and non weight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible. 

The examiner should also report all findings pertinent to the Veteran's surgical scars.

3.  The Veteran should be afforded a VA examination to determine the current degree of severity of his right carpal tunnel syndrome.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished. 

4.  The Veteran should be afforded a VA examination to determine the current degree of severity of his allergic rhinitis.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished. 

5.  The Veteran should be afforded a VA examination to determine the current degree of severity of his tension headaches.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished. 

6.  The Veteran should be afforded a VA examination to determine the current degree of severity of his anxiety disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished. 

7.  The Veteran should be afforded a VA audiology evaluation to determine the nature and etiology of any hearing loss disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the record, the examiner should confirm or rule out the presence of hearing loss disability for VA purposes during the period of the claim.  If the examiner determines that hearing loss disability has not been present during the period of the claim, the examiner should explain the basis for his or her conclusion. 

If the examiner determines that hearing loss disability has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss disability is etiologically related to his noise exposure during service.

The examiner should also report all findings pertinent to the Veteran's right tympanic membrane disability. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

8.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to determine the etiology of his left shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to left shoulder disability present during the period of the claims as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described by the Veteran, including the use of body armor.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided, and in doing so, the examiner should specifically comment on the findings of arthritis found on X-ray in April 2011.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

9.  The Veteran should be afforded an examination by an examiner with sufficient expertise to determine the etiology of his left adrenal nodule disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any adrenal disability present during the period of the claims as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service welding activities described by the Veteran.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  
 
10.  The Veteran should be afforded an examination by an examiner with sufficient expertise to determine the nature and etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to in-service activities, events, or injuries described by the Veteran. 

If the answer to the above is negative, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or permanently worsened by one or more of his service-connected disabilities.  If the examiner believes that the sleep apnea was permanently worsened by service-connected disability or disabilities, he or she should attempt to identify the baseline level of disability that existed prior to the onset of aggravation.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since.  The examiner should also consider the 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

11.  The RO or the AMO should also undertake any other development it determines to be warranted.
 
12.  Then, the RO or the AMO should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


